DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 3/4/21.  These drawings are acceptable.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Groesbeck on 1/27/22.  

The application has been amended as follows: 

In the Claims: 
	1. (Currently Amended) A corrosion sensor, comprising: 
	a sensor package carrier having an exterior surface and an interior volume; 
	a corrosion coupon being operatively coupled to the sensor package carrier and exposed to a well environment when the corrosion sensor is deployed in a well, the corrosion coupon being made of a material having known corrosion properties; 
	a sensor package carried by the sensor package carrier, the sensor package comprising a sensing surface and an electronics module operatively coupled to the sensing surface and being configured to interpret signals from the sensing surface, the sensor package being sealed to the sensor package carrier with the electronics module being within the interior volume of the sensor package 
	a weight operatively coupled to the exterior surface of the sensor package carrier, the weight being configured to dissolve and thereby release the weight from the sensor package carrier, wherein the weight is sufficiently dense that a combined density of the sensor package carrier, the sensor package, and the weight is more dense than freshwater such that the sensor package carrier, the sensor package, and the weight sinks in freshwater.
	12. (Currently Amended) The corrosion sensor of claim 1 further comprising a fastener configured to secure the corrosion sensor to the sensor package carrier.

Reasons for Allowance
Claims 1-23 are allowed. 
The following is an examiner’s statement of reasons for allowance: The closest prior art includes Deffenbaugh et al. (US20160320769 herein after “Deffenbaugh”).  Deffenbaugh teaches a sensor package for obtaining measurements of downhole properties in a well (Figs. 1, 2).  This includes a weight 145, 240 to control buoyancy of the sensor package and cause the package to descend into the downhole fluid(s) in the well.  Deffenbaugh teaches that the weight is controllably released from the sensor package [0066], [0102] via control electronics.  The weight of Deffenbaugh may be made of a dissolvable material such that it does not remain in the well permanently.  The instant invention requires the weight to dissolve in order to render to sensor package carrier, sensor package, and coupon to be buoyant without the weight for retrieval.  Further, Deffenbaugh fails to teach a corrosion coupon in combination with the sensor package carrier and exposed to a well environment when the corrosion sensor is deployed in a well, the corrosion coupon being made of a material having known corrosion properties.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN MORELLO whose telephone number is (313)446-6583. The examiner can normally be reached M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN F MORELLO/Examiner, Art Unit 2861                                                                                                                                                                                                        1/26/21


/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861